i               Case 3:19-cr-00786-CAB Document 59 Filed 05/18/20 PageID.162 Page 1 of 2
    AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMJNAL CASE
                                                                          (For Revocation of Probation®iu~&'(,isbS RdRasa, 12
                                     V.                                   (For Offenses Committed On or After November I, 1987)
                                                                                                          CLERK, U.S.   rn-srn;c·r COURT
               MICHAEL DWAYNE O'CONNOR(!)                                    Case Number:         I   9cl6~~g~t'i:Jf'~ OF C:,\LIFOftNiA
                                                                          REBECCA FISH, FEDERAL DEFENDERSpIN(J,y
                                                                          Defendant's Attoffiey
    REGISTRATION NO.                 73823298
    •-
    THE DEFENDANT:
    D     admitted guilt to violation of allegation(s) No.

                                                                                           after plea/conviction in related
    IZ]   was found guilty in violation of allegation(s) No.   _1_ _ _ _ _ _ _ _ _ _ _ _ _case no. 20CRl 157-CAB.

    Accordinl(ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation

                   I                   nv I, Committed a federal, state or local offense




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentenc, is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.


                                                                                                      entence



                                                                         HON. Cath'         ·fl   encivengo
                                                                         UNITED STATES DISTRICT JUDGE
                    Case 3:19-cr-00786-CAB Document 59 Filed 05/18/20 PageID.163 Page 2 of 2
      AO 245D (CASD Rev. 01/19) ll!dgment in a Crjmjna) Case for Revocations

      DEFENDANT:                   MICHAEL DWAYNE O'CONNOR (I)                                            Judgment - Page 2 of2
      CASE NUMBER:                 l 9CR0786-CAB

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
          TWO (2) MONTHS CONCURRENT AND TWO (2) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN CASE
          NO. 20CRI 157-CAB.




          •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          •     The court makes the following recommendations to the Bureau of Prisons:




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant shall surrender to the United States Marshal for this district:
                •    at _ _ _ _ _ _ _ _ _ A.M.                        on
                •    as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          •    Prisons:
               •     on or before
               •     as notified by the United States Marshal.
               •     as notified by the Probation or Pretrial Services Office.

                                                               RETURN
- - - I have-executed-this;iudgment-asfollows, -- - - - - - - - - - -

               Defendant delivered on                                            to
                                                                                      -----------'-------
          at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                            By                    DEPUTY UNITED STATES MARSHAL
     II


                                                                                                             l 9CR0786-CAB
